DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 09/12/2022.  Claims 1-9, 11-19, 21, and 22 are pending.  The earliest effective filing date of the present application is 07/20/2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2017/0024780 to Sobhani (“Sobhani”).
With regard to claims 1 and 11, Sobhani discloses the claimed system comprising: 
 	at least one memory containing instructions (see [0150]); and 
 	at least one processor configured to execute the instructions to perform operations (see [0150]) comprising: 
 		receiving, from a user device associated with a user, a first request to associate the user with a target and account information associated with the user (see e.g. [0105-115] including account information and favorite charities including at least one “target”; see [0151] where the user is associated with “the selected charity or charities”; [0670-671]; [0186] pre-selected donees); 
 		retrieving the target from a database to associate the user with the retrieved target (see e.g. [0151]); 
 		receiving, from an entity, event data associated with the account information (see Fig. 16, showing the “Source” of each of the events as an entity, such as XYZ Store, WYZ Store, Self, etc.); 
 		computing an amount of contribution based on the received event data (see e.g. Fig. 16, where the donation amount is computed, or determined, to be for instance $0.36);  
 		transmitting the computed amount of contribution to a distribution system configured to distribute the contribution to the associated target (see [0063-64]); 
 		updating the database by aggregating the computed amount of contribution to a stored contribution data associated with the user (see e.g. Fig. 16, where each donation of “
 		retrieving pre-authenticated data of the user allowing transmission of a message to a public forum (see e.g. [0183], [0277], [0282], [0285], [0293]); 
 		generating the message based on the event data and the computed amount of contribution (see e.g. Fig. 7(b)); and 
 		transmitting the message to one or more devices via the public forum (see e.g. Fig. 7(b));
 	receiving, from the user device, a second request to dissociate the user with the target (see Sobhani at e.g. [0244] [0266] [0400-405], [0577], [0580] Fig. 43a; the examiner finds that all of these sections relate to cancelling connection between target charity and user; [0577] if said first charity belongs to said forbidden charity list, then deleting said first charity from said list of charities to produce a modified charity list, where this is initiated based on a consumer selection; see also Fig. 41, 
    PNG
    media_image1.png
    688
    624
    media_image1.png
    Greyscale
 where the user selects charity targets to associate with, and then dissociates with the target charit(ies) based on the target being filtered out based on being in the exclusion/forbidden list of the member/user see “The member’s favorite charities filtering by excluded one by either the merchant or the member.” (emphasis added); see also Fig. 43(a) where the user cancels the transaction thereby dissociating with the target charity).  


With regard to claims 2 and 12, Sobhani further discloses where the user device is configured to present a user interface configured to receive a selection of the target and to transmit the first request to the distribution system (see e.g. Fig. 14 and Fig. 3).  

With regard to claims 3 and 13, Sobhani further discloses where the event data comprises an occurrence of a qualifying transaction on an account associated with the account information (see Fig. 16


    PNG
    media_image2.png
    91
    519
    media_image2.png
    Greyscale
).  

With regard to claims 4 and 14, Sobhani further discloses the event data comprises at least one of: a purchase transaction (see abstract, [0060]), a refund transaction, or a deposit transaction.  

With regard to claims 5 and 15, Sobhani further discloses where computing the amount of contribution is based on a transaction amount associated with the event data compared to a predetermined threshold (see [0158]).  

With regard to claims 6 and 16, Sobhani further discloses where computing the amount of contribution is based on a multiplier configured to apply upon meeting a preset criteria (see [0062] predetermined percentage).  

With regard to claims 7 and 17, Sobhani further discloses where transmitting the message comprises uploading the message to the public forum using a plug-in (see e.g. [0153], [0173], [0184]).  

With regard to claims 8 and 18, Sobhani further discloses where the stored contribution data is an aggregate of one or more amounts of contribution from two or more users (see e.g. Fig. 9, 

    PNG
    media_image3.png
    43
    379
    media_image3.png
    Greyscale
).  

With regard to claims 9 and 19, Sobhani further discloses where the operations further comprise: storing contribution history data comprising the amount of contribution and the target (see Fig. 16); and exporting the contribution history data to a storage device in response to a user input (see [0174] exportable document, [0189], [0191]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sobhani in view of U.S. Pat. Pub. No. 2018/0227128 to Church et al. (“Church”).
With regard to claims 21-22, Sobhani does not disclose authenticating the user device by sending a signal to a previously-authenticated device of the user.  However, Church teaches at e.g. [0040-50] and [0059] the ability to authenticate the user device by sending a signal to a previously-authenticated device of the user (see [0059] Then, some embodiments may execute a routine by which the user demonstrates possession of the registered computing device. For example, some embodiments may retrieve from the user account identified based on the user identifier a device identifier of the registered computing device. Some embodiments may send the registered computing device a push message with an authentication code, for instance, to the designated application.; further, the examiner has interpreted the registered computing device as a “previously-authenticated” user device, as shown in [0040-50] where a user device is first registered/authenticated with the system, and then the system can send the registered device a code as shown in e.g. [0059]), where this is performed in order to authenticate the user.  See Church, [0059] Upon determining a match, some embodiments may determine that the user is authenticated and has demonstrated possession of the registered device. In response, some embodiments may grant (or send an authentication token that affords) access to various resources, such as a hosted SaaS account.  Therefore, it would have been obvious to one of ordinary skill in the authentication art at the time of filing to modify Sobhani with the ability to authenticate the user device by sending a signal to a previously-authenticated device of the user, as shown in Church, where this is performed in order to authenticate the user and has demonstrated possession of the registered device. See Church, [0059]

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
Applicant argues that Sobhani does not disclose receiving, from the user device, a second request to dissociate the user with the target.  The examiner respectfully disagrees.  There are several instances of deleting an association between a target charity and a user (see Sobhani at e.g. [0244] [0266] [0400-405], [0577], [0580] Fig. 43a; the examiner finds that all of these sections relate to cancelling connection between target charity and user; [0577] if said first charity belongs to said forbidden charity list, then deleting said first charity from said list of charities to produce a modified charity list, where this is initiated based on a consumer selection; see also Fig. 41, 
    PNG
    media_image1.png
    688
    624
    media_image1.png
    Greyscale
 where the user selects charity targets to associate with, and then dissociates with the target charit(ies) based on the target being filtered out based on being in the exclusion/forbidden list of the member/user see “The member’s favorite charities filtering by excluded one by either the merchant or the member.” (emphasis added); see also Fig. 43(a) where the user cancels the transaction thereby dissociating with the target charity).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687